DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-12 in the reply filed on December 16th, 2021 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 9 recites the limitations:
Claim 2: “the anterior neck”  
Claim 9: “a anterior glenoid guide
There is insufficient antecedent basis for this limitation in the claim. 
Claim 9 should also be amended to state an anterior glenoid guide if possible. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 26 (fig. 28).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mannss et al. (US 2013/0066321 A1).
Regarding claim 1, Mannss et al. disclose, in various embodiments, an anterior glenoid guide fig. 1 (100) comprising: a cuboid body fig. 2 (16, 17) with a length, a width 

    PNG
    media_image1.png
    303
    290
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    119
    229
    media_image2.png
    Greyscale

 	Regarding claim 2, Mannss et al. disclose the anterior glenoid guide of claim 1, wherein the plurality of flanges consists of two flanges fig. 3 (102, 104) that engage an anterior neck of the glenoid fig. 2-3, [0069]. 
 	Regarding claim 8, Mannss et al. disclose the anterior glenoid guide of claim 1, wherein the anterior glenoid guide is employed in arthroscopic shoulder surgery .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Mannss et al. (US 2013/0066321 A1).
Regarding claim 5, Mannss et al. disclose the anterior glenoid guide of claim 1. 

It would have been obvious to one of ordinary skill in the art at the time of filing to design the guide taught by Mannss et al. to be these dimensions if that size was needed during surgery. Mannss et al. teaches the guide being designed through use of the patient’s own 3D CT image data to determine the size of the device [0007]. Additionally, changing the size would have been a design choice generally recognized as being within the level of ordinary skill in the art. 
Regarding claim 6, Mannss et al. disclose the anterior glenoid guide of claim 1. 
However, Mannss et al. do not explicitly disclose the plurality of through holes being symmetrically located relative to a center of the cuboid body. 
Mannss et al. does disclose the various apertures’ positions being pre-planned depending on the need at the time [0072, 0073]. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device taught by Mannss et al. to have these apertures positioned symmetrically relative to the center of the device body if graft material is desired at such locations of the glenoid.  	Regarding claim 7, Mannss et al. disclose the anterior glenoid guide of claim 1, wherein the cuboid body further comprises an internal thread [0091 “with a different guide formation suitable for receiving and guiding placement and orientation of screw” (i.e. to accommodate/engage screw threads), fig. 20] configured to securely engage a handle [0018, “k-wire, drill bit, bone preparation instrument, reamer, burr, screw, pin or 
 It would have been obvious to one of ordinary skill in the art at the time of filing to have substituted out the guide formation 8, fig. 1 which receives a k-wire [0067] and replacing it with the guide formation 234, fig. 20 which receives a screw 220, fig. 20 as they are taught to be known interchangeable components for fixation of the body to the glenoid.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mannss et al. (US 2013/0066321 A1) in view of Wyman et al. (US 2013/0023942 A1).
Regarding claim 9, Mannss et al. disclose a surgical kit [0035, “a kit”], comprising: an anterior glenoid guide [0035] comprising a cuboid body fig. 2 (100) with a width, a length and a height (see figs. below); two flanges fig. 3 (102, 104) adapted to engage an anterior surface of a glenoid to be drilled; two through holes fig. 4 (112, 114) extending from a first surface of the cuboid body to a second surface of the cuboid body (see fig. below); and an internal thread [0091 “with a different guide formation suitable for receiving and guiding placement and orientation of screw” (i.e. to 

    PNG
    media_image3.png
    303
    290
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    140
    420
    media_image4.png
    Greyscale

However, Mannss et al. do not disclose the kit comprising an obturator. 
Regarding claim 9, Wyman et al. disclose kit comprising an obturator [0031, 0039] figs. 3A-3R (365).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Mannss et al. with those of Wyman et al. as the use of a portal or obturator during surgery to prevent/minimize damage done to surrounding tissue of a surgical site [0031 of Wyman et al., 0098 of Mannss et al.]. 

Regarding claim 11, Mannss et al. and Wyman et al. disclose the surgical kit of claim 9, further comprising at least one fixation device [0018 of Mannss et al. “screw, pin…”].
Regarding claim 12, Mannss et al. and Wyman et al. disclose the surgical kit of claim 11, wherein the at least one fixation device is a soft suture anchor fig. 3I (321) of Wyman et al. [0030 of Wyman et al.] comprising a flexible tubular sleeve fig. 3I (301) of Wyman et al. or sheath and a plurality of flexible strands extending through a passage of the flexible tubular sleeve or sheath [0019, 0030 of Wyman et al.]. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mannss et al. (US 2013/0066321 A1) in view of Long et al. (US 2006/0149390 A1).
Regarding claim 3, Mannss et al. disclose the anterior glenoid guide of claim 1.
However, Mannss et al. do not disclose the cuboid body further comprises a plurality of laser lines that reference a center of each of the plurality of the through holes. 
Regarding claim 3, Long et al. disclose the cuboid body further comprises a plurality of laser lines [0043, 0179] that reference a center of each of the plurality of the through holes. 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Mannss et al. with those of Long et al. as both disclose an .
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA NGUYEN whose telephone number is (571)270-5627. The examiner can normally be reached Mon-Thur 7:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571) 272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
/L.N./Examiner, Art Unit 3775                                                                                                                                                                                                        

/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775